Citation Nr: 1337153	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  07-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disorder, to include glaucoma and characterized by symptoms of decreased visual acuity, and dry, itchy and watery eyes.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from November 1993 to April 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2010, February 2012, and January 2013, the Board remanded this matter for further development, which has been completed; and the case is once again before the Board for appellate consideration.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

In January 2013, the Board remanded this claim in pertinent part to obtain an addendum report regarding the nature and etiology of the Veteran's current eye disability.  Pursuant to the Board's remand, the same examiner who provided the March 2012 VA examination report submitted an addendum report in July 2013.  The VA examiner noted the Veteran's claim of onset of red burning eyes in service, that he was started on drops for glaucoma by a private treatment provider, and his belief that his glaucoma was related to the redness and burning.  Upon review of the claims folder, the examiner stated that he found no history of red eyes or symptoms of eye burning, and no documentation in the claims folder of any clinical signs of glaucoma.  The examiner added that at the time of the March 2012 examination, it was determined that the Veteran's symptoms were secondary to dry eyes and that glaucoma was suspected.  The examiner noted impressions of dry eyes not likely due to service, and glaucoma suspect not likely due to service. 

The Board finds that the July 2013 addendum report is inadequate.  First, the examiner's statement that there was no documentation in the claims folders of history of red eyes or symptoms of eye burning is incorrect.  As noted by the Board in the February 2012 remand, review of the Veteran's claims folder shows that the Veteran was treated during service for itchy eyes and redness around the area of the eyes.  See e.g. October 1995 and April 1997 service treatment records.  Additionally, following discharge from service the Veteran was treated on multiple occasions for itchy eyes, and was diagnosed with conjunctivitis.  See e.g. private treatment records dated in September 2002, August 2003, and August 2004.  The Board notes that even if the record were negative for complaints of red or burning eyes, the examiner's opinion would still not be probative.  In this regard, the Veteran is both competent and credible with regards to experiencing these symptoms and the onset thereof.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting that a lay witness is capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Second, it is unclear of the Veteran's current eye diagnoses.  Although there are notations of possible glaucoma, the Veteran was not examined in conjunction with the July 2013 report.  Therefore, on remand, the Veteran must be provided another examination with a different examiner than the one who evaluated him in March 2012 and provided the July 2013 addendum report.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disability with an examiner other than the one who evaluated the Veteran in March 2012 and rendered the addendum report in July 2013.  The examiner must review the claims file in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Elicit a complete history from the Veteran. 

After reviewing the record and examining the Veteran, the examiner should address the following inquires. 

a. The examiner should indicate whether the Veteran currently suffers a chronic eye disability and, if so, provide a current diagnosis.  The examiner must specifically determine whether the Veteran currently has glaucoma. 

b. If a chronic eye disability is identified, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., probability of at least 50 percent) that the Veteran's current eye disability is etiologically related to his period of active service, to include the notations of itchy and red eyes in service.  

c. The examiner should specifically comment on the Veteran's assertion of a continuity of symptomatology.  

A complete rationale should be provided for all opinions provided.  The medical basis of the examiner's opinion must be fully explained with reference to pertinent evidence in the record

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of service connection for an eye disorder based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


